DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2022 has been entered.  Claims 1, 3, 5-8, 15, 17, and 20-22 will be addressed below.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the edge being a circular tapered edge must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 5-8, 15, 17, and 20-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Independent Claims 1, 17, and 21 have been amended to disclose an edge, which is a circular, tapered edge.  This feature was not disclosed in the specification and specifically, was not disclosed in connection with the elected species of Figures 1-4.  The specification only discusses tapering once and it is with respect to the ribs being tapered (paragraph 0033).  
Claims 8, 20, and 21 disclose the first and second support member recesses “receive support members having different sizes.”  While the drawings appear to disclose different levels of the support recesses, the original disclosure does not discuss the specific reason for this configuration.  
The remaining claims not specifically described above are rejected due to their dependence upon the rejected claim described in detail above.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 5-8, 15, 17, and 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8, 20, and 21 disclose the first and second support member recesses “receive support members having different sizes.”  Claims 8 and 20 depend from Claims 1 and 17, respectively, and those claims only disclosed one support member.  It is unclear how the recesses could receive support members having different sizes when only one support member can be received within the recesses at a time.  Similarly, it is unclear in Claim 21 how ends of support members of different sizes could be received within the recesses when the recess can only receive one support member at a time.  
The remaining claims not specifically described above are rejected due to their dependence upon the rejected claim described in detail above.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 3, 5, 6, 8, 17, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Queen (US Patent 11248390 B1) in view of Haroldson (US Patent 3425179).  [Claims 1, 6, 17, 21, and 22] Queen discloses a support apparatus capable of supporting a structure, the support apparatus comprising: a support member (Figure 2C) having a first end and a second end; a base (209) comprising: a raised platform (top surface of 212) having a recessed surface that forms a support member recess (206) for receiving the first end of a support member, two or more ribs (Figure 2C) extending  from the raised platform and tapering to an edge of the base; and one fastener aperture (Figure 7), wherein the fastener aperture is located within the recessed surface of the raised platform, wherein the base is configured to be operatively coupled to a floor through the fastener aperture within the recessed surface of the raised platform; and wherein the second end of the support member is configured to be operatively coupled to the structure.  The raised platform and ribs form an upper surface of the base.  
Queen discloses the claimed invention as discussed above, but does not disclose the base comprising a circular tapered edge, radial recesses, or an adjustable coupling assembly.  Haroldson discloses a support apparatus for supporting a structure.  The support apparatus comprises a support member (10) and a base (10).  The base has a circular tapered edge (16) (Figure 3 shows the edge having a tapered shape) and radial recesses (Figure 2).  An adjustable coupling assembly (15) is operatively coupled to the support member and when activated, moves a first end of the support member with respect to the first end of the support member (Figure 4).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a circular tapered edge, radial recesses, and an adjustable coupling assembly into the support apparatus of Queen as suggested and taught by Haroldson.  It is well known in the art to provide an adjustable coupling assembly in a support apparatus to allow for adjustments in the height of the support member.  Providing an edge around the base provides an additional reinforcing rib for the base to further strengthen the base.  Adding an edge to the base of Queen forms radial recesses formed by the ribs and the edge, the recesses being located below the upper surface.  
 [Claim 3] Queen further discloses the support member recess being a central recess within the base.  
 [Claim 5] The at least one fastener aperture is concentric with the support member recess.  
[Claims 8 and 20] The support member recess is a first support member recess, and the recessed surface of the raised platform further comprises a second support member recess (206A and 206B are part of 206 and form first and second recesses), wherein the first support member recess and the second support member recess receive support members having different sizes.  

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Queen in view of Haroldson as discussed above, and further in view of Valentz et al. (US Patent 6324800 B1).  Queen discloses the claimed invention as discussed above, but does not disclose at least one additional fastener aperture located in the raised platform.  Valentz et al. discloses a support base for a support member having ribs, a raised platform, and recessed surface (Figure 1a).  Fastener apertures (14) are located in the raised platform (Figure 1a).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate fastener apertures in the raised platform of Queen as suggested and taught by Valentz et a.  The apertures provide an additional means of securing the base to the ground in addition to the aperture located within the recessed surface, which is beneficial when further stabilization of the base is required.  

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Queen in view of Haroldson as discussed above, and further in view of Collins, Jr. et al. (US Patent 5297779).  Queen in view of Haroldson discloses the claimed invention as discussed above, but does not disclose an adjustable coupling assembly comprising a fine and coarse adjustment.  Collins discloses a support member (20) operatively coupled to an adjustable coupling assembly (26).  The assembly comprises a coarse and fine adjustment (abstract).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate an adjustable coupling assembly having course and fine adjustment into the support apparatus of Queen in view of Haroldson as suggested and taught by Collins.  The course and fine adjustment provide different means of adjusting the height to precisely what is needed.  

Response to Arguments
Applicant's arguments filed July 22, 2022 have been fully considered but they are not persuasive.  
With respect to the 112 rejection, Applicant argues that the specification provides support for the differently sized support members.  The section of the specification cited by Applicant (paragraph 0032) says that like the raised platform 13, the central recess 18 can be any shape in order to accommodate a support member 20 of any shape.  Paragraph 0032 discusses the different shapes of the raised platform.  It can be oval, square, rectangular, any polygonal shape, any uniform, or non-uniform shape.  This paragraph is clearly drawn to the different geometric shapes the recess and platform can take and does not discuss different sizes of support members.  While the drawings clearly show the different recesses, there is no support for claiming the recesses are for differently sized support members.  
With respect to the arguments pertaining to the rejection of the claims as being unpatentable over Queen, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635       

/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635